Citation Nr: 0502977	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-05 575	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for hearing loss, and also denied service 
connection for tinnitus. 

(The decision below addresses the issue of whether a 
previously denied claim of service connection for hearing 
loss should be reopened.  Consideration of the underlying 
claim of service connection for hearing loss and the claim of 
service connection for tinnitus is deferred pending 
completion of the evidentiary development requested in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  By a July 1983 decision, the Board denied the appellant's 
claim of entitlement to service connection for hearing loss.  

2.  Evidence added to the record since the July 1983 Board 
decision is new, and it relates to unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for hearing loss.  


CONCLUSIONS OF LAW

1.  A July 1983 decision wherein the Board denied a claim of 
service connection for hearing loss is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the July 1983 Board decision 
is new and material, and the claim of service connection for 
hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303 (2004).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  

Once a VA decision addressing a claim becomes final, new and 
material evidence is required to reopen the claim.  "[I]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted above, in a July 1983 decision, the Board denied 
service connection for hearing loss.  In that decision, the 
Board concluded that hearing loss was not shown at the time 
of separation from service, or within one year thereafter.  
In reaching the conclusion that service connection was not 
warranted, the Board noted that the veteran's separation 
physical examination report showed the veteran's ears as 
"normal," that a whispered voice test revealed the 
appellant's hearing to have been 15/15, bilaterally, and that 
the first post-service medical evidence of sensorineural 
hearing loss for VA compensation proposes was not until two 
decades after service separation.  Thus, the Board determined 
that there was no medical evidence that the veteran's  
hearing loss was either incurred in or aggravated by military 
service.  It was also concluded that sensorineural hearing 
loss may not be presumed to have been incurred in service.  

As a result of the prior Board denial, service connection for 
hearing loss may be considered on the merits only if new and 
material evidence has been received since the time of the 
July 1983 Board decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

At the time of the Board's July 1983 decision, the veteran's 
service medical records were unavailable, presumably having 
been destroyed by fire at the National Personnel Records 
Center (NPRC).  However, of record was a copy of the 
veteran's separation examination report reflecting that his 
ears were reported as "normal," and that a whispered voice 
hearing test revealed 15/15 hearing, bilaterally.  

Also of record at the time of the Board's July 1983 decision, 
was a June 1982 report, submitted by J. W. W., M.D., 
reflecting that he had treated the veteran in August 1981 for 
progressive hearing loss.  At that time, the veteran gave a 
history of noise exposure while in service.  Dr. W. also 
related that the veteran had some post-service noise exposure 
at an automobile body factory.  An audiogram was obtained 
which showed a bilateral high frequency neurosensory loss 
which was slightly worse on the left than on the right.  
Additional testing revealed no evidence of acoustic neuroma.  
This testing was performed at the University of Cincinnati 
Medial Center in August 1981.  

Finally, in an April 1982, statement, submitted by a service 
comrade of the veteran, it was indicated that in 1954, the 
veteran was hospitalized for a hearing problem.

Evidence received since the July 1983 Board decision includes 
a July 2003 VA examination report reflecting that the veteran 
had hearing loss for VA compensation purposes in accordance 
with 38 C.F.R. § 3.385 (2004).  The examining VA physician 
opined that the veteran's bilateral hearing loss was at least 
as likely as not due to his in-service noise exposure.  The 
examiner based his opinion on the veteran's history of being 
exposed to artillery at close range.  The examiner further 
opined that he did not feel that the veteran's history of 
mild post-service noise exposure at a factory would account 
for his degree of hearing loss. 

The July 2003 VA examination report is "new" because it was 
not previously of record at the time of the July 1983 Board 
decision, and it is not cumulative.  This report is material 
because the substance of the examination report relates to 
unestablished facts necessary to substantiate the claim of 
service connection.  In this regard, this report reflects 
that the veteran has hearing loss for VA compensation 
purposes in accordance with 38 C.F.R. § 3.385 which is 
related to in-service noise exposure, facts which were not 
previously before the Board in July 1983.  Accordingly, the 
appellant's claim of entitlement to service connection for 
hearing loss is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for hearing loss; to this extent, 
the appeal is granted.


REMAND

The veteran contends that prior to being assigned to his 
military occupational specialty (MOS) of food service helper, 
which was noted on his separation certificate, he was 
assigned to the 528th Field Battalion Company A in Korea in 
1954 as an artillery man, that he fired Howitzers without ear 
protection, that he was hospitalized for hearing loss at Camp 
Saint Barbara, APO 358, Korea in 1954, and that his current 
hearing loss is the not the result of post-service factory 
noise exposure.  

In view of the Board's decision above to reopen the 
appellant's claim of service connection for hearing loss, 
further development of the medical evidence is required.  In 
this regard, a review of the July 2003 VA examination report 
reflects that while the examiner opined that it was at least 
as likely as not that the veteran's hearing loss was related 
to in-service noise exposure, it appears that this opinion 
was based solely on history as elicited by the veteran.  In 
this regard, the Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Thus, the Board finds that the veteran should be 
scheduled for an another VA examination which takes into 
account the complete evidentiary picture.  

The veterans DD 214 Form reflects that his MOS was that of a 
food service helper, and that he was assigned to "Hq & Hq Co 
Enl. Tng. Bn. Sch. Trps."  He was awarded the Korean Service 
Medal, United National Service Medal, and the National 
Defense Service Medal.  A review of the claims file reflects 
that in March 1982, the RO was informed by the NPRC that they 
were unable to identify a 528th Field Battalion in July 1954, 
and that the veteran's service medical records, with the 
exception of the veteran's separation examination report, 
were destroyed in a fire and could not be reconstructed.  
However, it does not appear that the RO has attempted to 
reconstruct the veteran's service medical records through 
alternative means.  

The Board points out that in cases where the veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Thus, the RO should also attempt 
to reconstruct the veteran's service medical and personnel 
records through alternate means, including specifically 
requesting that the veteran submit any personnel records that 
he may have in his possession, as well as by attempting to 
obtain any morning reports or other personnel reports 
prepared by the 528th Field Battalion, Company A in 1954.  In 
addition, an attempt should be made to obtain any report 
reflecting the veteran's in-service hospitalization, as such 
a report may also be pertinent to the veteran's claim of 
service connection for hearing loss.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law in November 
2000.  On August 29, 2001, VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and 
its implementing regulations are applicable to the veteran's 
claim of entitlement to service connection for tinnitus.  
VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the claims file reflects that the record remains 
devoid of any indication that the veteran has been given the 
appropriate notice with respect to his claim of service 
connection for tinnitus.  Thus, on remand, the RO should 
therefore ensure that the veteran is advised as to what is 
yet required to substantiate his claim of service connection 
for tinnitus.  He should be told what is required of him and 
what VA will do to assist him, if anything.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told 
of what is required to substantiate 
his claim for service connection for 
tinnitus, and of the information or 
evidence he should submit, as well 
as the information or evidence that 
VA will yet obtain, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  
The veteran should also be asked to 
submit all pertinent information or 
evidence in his possession.  
38 C.F.R. § 3.159 (2004).  The 
veteran should also be told that VA 
intends to undertake the development 
requested in this remand with 
respect to the hearing loss claim.

2.  The RO should contact the 
service department and request any 
and all documentation which could 
serve to confirm the veteran's 
presence with the 528th Field 
Battalion Company A in Korea in 
1954, to include all available 
personnel records that might refer 
to temporary duty (TDY) assignment 
orders, pay stubs, which reflect 
special pay status, travel vouchers, 
etc.  The RO should also search for 
regularly kept records for the 528th 
Field Battalion Company A for 1954 
that might reveal the veteran's 
participation with an artillery 
crew.  The veteran should assist the 
RO by providing as much detail as 
possible about dates of service with 
the 528th Field Battalion Company A 
in Korea in 1954.  Any forthcoming 
evidence must be associated with the 
claims file.  If any of the 
requested records can not be 
located, documentation as to their 
absence must be recorded in the 
claims file. 

The RO should also search for all 
available pertinent clinical 
documentation pertaining to any 
hospitalization of the veteran in 
1954.  (The veteran has indicated 
that he was hospitalized at Camp St. 
Barbara APO 358 in Korea for hearing 
loss.)  The records sought should 
include any summaries of 
hospitalization, the history of any 
treatment and observation, including 
copies of all clinical records, 
discharge summary, and examination 
reports, nurse notes, and therapy 
records, prepared during 
hospitalization.  If the requested 
records are unavailable, 
documentation as to their 
unavailability must be provided in 
the claims file.  

3.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment or evaluation for hearing 
loss or tinnitus.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured 
for review.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth 
in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.

4.  Using information contained in 
the claims file and obtained from 
the veteran, the RO should undertake 
to obtain any available employment 
medical records from General Motors 
Corporation, to specifically include 
medical records, physical 
examination reports, and hearing 
evaluation records pertaining to the 
appellant.

5.  The RO should also schedule the 
veteran for a VA audiological 
examination, with audiometric 
studies, to determine if the veteran 
currently has any hearing loss or 
tinnitus attributable to military 
service.  The claims file, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by 
the examiner in conjunction with the 
examination.  Test results necessary 
to apply 38 C.F.R. § 3.385 (2004) 
should be obtained.  The veteran's 
history (including a complete 
history of the veteran's employment 
since discharge from service to the 
present), current complaints, 
medical records (including service 
medical records) and examination 
findings must be considered in 
detail by the examiner.  The 
examiner should provide an opinion 
as to medical probability that the 
veteran's hearing loss or tinnitus 
is traceable military service.  If 
the examiner provides an opinion 
that is contrary to the opinion 
provided by the VA examiner in July 
2003, then the examiner should point 
to specific findings and medical 
authority to explain why his or her 
opinion differs.  A complete 
rationale for all opinions should be 
provided.

6.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should re-adjudicate the 
issues of entitlement to service 
connection for hearing loss and 
tinnitus.  If any of the benefits 
sought is not granted, the veteran 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review. 

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
remand in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


